Citation Nr: 9929336	
Decision Date: 10/12/99    Archive Date: 10/21/99

DOCKET NO.  97-20 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina



THE ISSUES

1.  Entitlement to an increased rating for the service-
connected schizophrenia, currently evaluated as 50 percent 
disabling.  

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.  



REPRESENTATION

Appellant represented by:	The American Legion






ATTORNEY FOR THE BOARD

Scott Craven



INTRODUCTION

The veteran had active military service from August 1977 to 
July 1978.  

The Board of Veterans' Appeals (Board) initially received 
this case on appeal from a November 1996 decision of the RO.  

In August 1998, the veteran was scheduled for a personal 
hearing before a Member of the Board; however, the veteran 
canceled the hearing.  

In January 1999, the Board remanded the case for further 
development.  



FINDINGS OF FACT


1.  All relevant evidence for an equitable disposition of the 
veteran's appeal has been obtained.  

2.  The veteran failed to report, without explanation, for a 
VA examination that had been scheduled in order to evaluate 
the severity of his sole service-connected disability.  





CONCLUSIONS OF LAW

1.  The claim for an increased rating in excess of 50 percent 
for the service-connected schizophrenia must be denied. 38 
U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 1999); 38 
C.F.R. § 3.655 (1998).  

2.  The claim of entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disability must be denied. 38 U.S.C.A. §§ 1155, 5107, 7104 
(West 1991 & Supp. 1999); 38 C.F.R. § 3.655 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Historical Background

In October 1996, a VA outpatient treatment record diagnosed 
the veteran with schizophrenia.  The examiner reported that, 
considering the chronicity and severity of his paranoia and 
schizophrenic symptoms, the veteran would not be able to 
handle gainful employment.  

In January 1998, the veteran was scheduled for a VA mental 
disorders examination to evaluate the level of his impairment 
and to obtain an opinion as to his employability and 
competency.  There was no indication whether the veteran had 
been informed of the scheduled examination.  The veteran was 
reported to have failed to report to the examination.  

In January 1999, the Board remanded the case to the RO to 
obtain pertinent records and a VA psychiatric examination.  
The Board instructed that the veteran should be notified that 
his failure to report for the scheduled examination could 
result in adverse action pursuant to 38 C.F.R. § 3.655(b).  

In January 1999, the RO sent the veteran a letter and asked 
him to provide the names of medical examiners and medical 
facilities that had provided him medical treatment for 
schizophrenia.  There is no indication that the veteran 
responded to this request.  

In January 1999, the RO notified the veteran that his 
cooperation was requested for any medical examination that 
would be scheduled for him in the future and that his failure 
to cooperate could result in adverse action in regard to his 
appeal.  

In March 1999, the veteran was informed of his scheduled VA 
examination by the VAMC by certified mail.  The veteran was 
reported to have failed to report to the examination.  


II.  Analysis

The Board finds that the veteran's claims for increased 
compensation benefits for the service-connected schizophrenia 
and for entitlement to a total disability rating based on 
individual unemployability are well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999).  
The United States Court of Appeals for Veterans Claims 
(Court) has held that, when a veteran claims that a service-
connected disability has increased in severity, the claim is 
well grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination and a claimant, without good cause, fails to 
report for such examination, or reexamination, the claim for 
increased compensation benefits shall be denied.  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc.  38 C.F.R. § 3.655 (1998).  

In January 1999, the RO notified the veteran that his 
cooperation was requested for any medical examination that 
may be scheduled for him in the future and that his failure 
to cooperate could result in adverse action in regard to his 
appeal.  

In March 1999, the veteran was informed of his scheduled VA 
examination by the VAMC by certified mail.  However, the 
veteran failed to report for the examination.  

It is unfortunate that the veteran failed to report for the 
scheduled VA examination.  The VA cannot adjudicate his 
claims for increased compensation benefits and for a total 
disability rating based on individual unemployability based 
on the evidence currently of record in light of applicable 
regulations.  The provisions of 38 C.F.R. § 3.655 (1998) 
provide that claims for increase must be denied unless the 
veteran can show good cause why he failed to report for the 
examination.  The veteran has submitted no evidence to 
explain his failure to report for the scheduled VA 
examination.  

Therefore, any assertion that the VA breached its duty to 
assist in connection with this decision must be viewed in 
light of the veteran's inaction with respect to the VA 
examination.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  
The veteran has a duty to assist in the development of 
information pertinent to his claims.  Wood, 1 Vet. App. at 
193.  The duty to assist is not always a one-way street.  If 
a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence.  Here, 
the veteran did not assist in appearing for the scheduled VA 
examination or providing an explanation for his absence.  

The Board notes that, in Stegall v. West, 11 Vet. App. 268 
(1998), the Court held that a remand by the Board confers on 
the veteran, as a matter of law, the right to compliance with 
the remand orders.  The Court also held that where the remand 
orders of the Board are not complied with, the Board itself 
errs in failing to insure compliance.  

In response to the January 1999 remand, the RO sent the 
veteran letters that requested him to provide the names of 
health care providers who had treated him for his service-
connected disability.  The RO also informed the veteran that 
his failure to appear for the scheduled examination could 
result in adverse action.  The veteran failed to respond to 
the requests for information and failed to report for the 
examination without showing good cause.  Because the RO 
attempted to obtain the records that had been requested in 
the remand and the veteran failed to appear for the scheduled 
examination and to assist in the development of the record, 
no further duty to assist the veteran is required and the 
remand has been complied with.  See Wood, supra; Stegall, 
supra.  

Consequently, the Board must deny the veteran's claims by 
operation of law.  Sabonis v. Brown, 6 Vet. App. 425 (1994).  



ORDER

The claim of an increased rating for the service-connected 
schizophrenia is denied.  

The claim of entitlement to a total disability rating based 
on individual unemployability due to service-connected 
disability is denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

